Title: General Orders, 11 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge Decr 11th 1775
Parole, Otis.Countersign. Warren


The Majors of Brigade, to be more exact, in obliging the Adjutants to deliver to them every saturday, at Orderly time, an exact return signed by the Commanding Officers of the new establish’d Regiments, of the Number of men, weekly inlisted in each of those Regiments; The Majors of Brigade will for the future, be answerable for any neglect in executing this order.
To reward and encourage military Merit, The Congress thought proper to increase the pay of the Captains and subalterns of the Continental Army; and as uniformity and decency in dress, are essentially necessary in the Appearance & regularity of an army, his Excellency recommends it earnestly to the Officers to put themselves in a proper uniform—The Field Officers of each of the new Corps, will set the example, by cloathing themselves in a Regimental of their respective Corps; and it is not doubted but the Captains and subalterns, will immediately follow the example: The General by no means recommends, or desires Officers to run into costly, or expensive

Regimentals; no matter how plain, or coarse, so they are but uniforms in their Colour, Cut and Fashion: The Officers belonging to those Regiments whose uniforms are not yet fixed upon, had better delay making their Regimentals until they are.
